the merits of any of the claims raised in the motion, we conclude that the

                district court did not err in denying the motion. Accordingly, we

                            ORDER the judgment of the district court AFFIRMED.




                                                   Pickering
                                                               Athu   ai            J.

                                                      ea*.


                                                                                    J.
                                                             43‘e=car
                                                   Parraguirre


                                                                                    J.
                                                   Saitta


                cc: Hon. Michael Villani, District Judge
                     Lawrence David Fennell
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I9474